

Exhibit 10.1


2005 STOCK INCENTIVE PLAN
OF
ARBIOS SYSTEMS, INC.


(as amended on July 12, 2007)


 
1.
PURPOSES OF THE PLAN.

 
The purposes of the 2005 Stock Incentive Plan (the “Plan”) of Arbios Systems,
Inc., a Delaware corporation (the “Company”), are to:
 
1.1 Encourage selected employees, officers, directors, consultants and advisers
to improve operations and increase the profitability of the Company;
 
1.2 Encourage selected employees, officers, directors, consultants and advisers
to accept or continue employment or association with the Company or its
Affiliates (as defined below); and
 
1.3 Increase the interest of selected employees, officers, directors,
consultants and advisers in the Company’s welfare through participation in the
growth in value of the common stock of the Company, no par value (the “Common
Stock”).
 
2.
TYPES OF AWARDS; ELIGIBLE AWARD RECIPIENTS.

 
2.1 Types of Awards. The Administrator (as defined below) may, from time to
time, take the following actions, separately or in combination, under the Plan:
 
(a) Grant incentive stock options (“Incentive Options”) that are intended to
satisfy the requirements of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and the regulations thereunder;
 
(b) Grant non-qualified stock options that are not Incentive Options
(“Non-Qualified Options”); and
 
(c) Grant or sell shares of Common Stock that are subject to specified
restrictions such as, without limitation, continued employment with the Company
or the attainment of specified performance goals (“Restricted Stock”). Incentive
Options and Non-Qualified Options are jointly referred to in the Plan as
“Options,” and the persons who receive grants of Options are referred to in the
Plan as “Option Holders.”
 
2.2 Eligible Award Recipients. Awards of Options and Restricted Stock may be
made to employees of the Company or any of its Affiliates, including employees
who are officers or directors, to non-employee directors of the Company or any
of its Affiliates and to the other individuals described in Section 1 of the
Plan whom the Administrator believes have made or will make a contribution to
the Company or any Affiliate; provided, however, that only a person who is an
employee of the Company or any Affiliate at the date of the grant of an Option
is eligible to receive Incentive Options under the Plan. The term “Affiliate” as
used in the Plan means a parent or subsidiary corporation of the Company as
defined in the applicable provisions (currently Sections 424(e) and (f),
respectively) of the Code. The term “employee” includes an officer or a director
who is also an employee of the Company or one of its Affiliates. The term
“consultant” includes persons employed by, or otherwise affiliated with, a
consultant to the Company or one of its Affiliates. The term “adviser” includes
persons employed by, or otherwise affiliated with, an adviser to the Company or
one of its Affiliates.
 
 
 

--------------------------------------------------------------------------------

 
 
3.
STOCK SUBJECT TO THE PLAN; MAXIMUM NUMBER OF GRANTS.

 
Subject to the adjustment provisions of Sections 6.1.1 and 8.2 of the Plan, the
total number of shares of Common Stock that may be issued under the Plan shall
not exceed Four Million (4,000,000) shares of Common Stock. The shares covered
by the portion of any award under the Plan that expires, terminates or is
cancelled unexercised shall become available again for grants under the Plan. If
shares of Restricted Stock awarded under the Plan are forfeited to the Company
or repurchased by the Company, the number of shares forfeited or repurchased
shall again be available under the Plan. Where the exercise price of an Option
is paid by means of the Option Holder’s surrender of shares of Common Stock or
the Company’s withholding of shares otherwise issuable upon exercise of the
Option as permitted in the Plan, only the net number of shares issued and which
remain outstanding in connection with such exercise shall be deemed issued and
no longer available for issuance under the Plan. Subject to the adjustment
provisions of Sections 6.1.1 and 8.2 of the Plan, no eligible person shall be
granted Options or Restricted Stock during any twelve-month period covering more
than Five Hundred Thousand (500,000) shares of Common Stock.
 
4.
ADMINISTRATION.

 
4.1 Plan Administrator. The Plan shall be administered by the Board of Directors
of the Company (the “Board”) and/or by one or more committees (jointly referred
to in the Plan as the “Committee”) to which administration of the Plan, or of
specified portions of the Plan, is delegated by the Board (the Board or the
Committee, as applicable, being referred to in the Plan as the “Administrator”).
The Board shall appoint and remove members of the Committee in its discretion.
In the Board’s discretion, the Committee may be comprised solely of (i)
“non-employee directors” within the meaning of Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, and/or (ii) “outside directors” within the
meaning of Section 162(m) of the Code. The Administrator may delegate
non-discretionary administrative duties to such employees of the Company as it
deems proper, and the Board, in its discretion, may at any time and from time to
time exercise any and all rights and duties of the Administrator under the Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
4.2 Administrator’s Powers. Subject to the other provisions of the Plan, the
Administrator shall have the authority, in its discretion: (i) to grant Options
and grant or sell Restricted Stock; (ii) to determine the fair market value of
the Common Stock subject to Options or Restricted Stock awards; (iii) to
determine the exercise price of Options or the offering price of Restricted
Stock; (iv) to determine the persons to whom, and the time or times at which,
Options shall be granted or Restricted Stock shall be granted or sold, and the
number of shares subject to each Option or the number of shares of Restricted
Stock granted or sold; (v) to construe and interpret the terms and conditions of
the Plan and of all Option Agreements and Restricted Stock Agreements (as
defined below); (vi) to prescribe, amend and rescind rules and regulations
relating to the Plan; (vii) to determine the terms and conditions of each Option
granted and award of Restricted Stock (which need not be identical), including,
but not limited to, the time or times at which Options shall be exercisable or
the time at which the restrictions on Restricted Stock shall lapse; (viii) with
the consent of the Option Holder or holder of Restricted Stock, to rescind any
award or exercise of an Option and to amend the terms of any Option or
Restricted Stock; (ix) to reduce the exercise price of any Option or the
purchase price of Restricted Stock; (x) to accelerate or defer (with the consent
of the Option Holder or holder of Restricted Stock) the exercise date of any
Option or the date on which the restrictions on Restricted Stock lapse; (xi) to
authorize any person to execute on behalf of the Company any instrument
evidencing the grant of an Option or award of Restricted Stock; (xii) to
determine the duration and purposes of leaves of absence which may be granted to
participants without constituting a termination of their employment for the
purposes of the Plan; and (xiii) to make all other determinations deemed
necessary or advisable for the administration of the Plan or of any Option,
Option Agreement, award of Restricted Stock or Restricted Stock Agreement.
 
4.3 Plan Interpretation. All questions of interpretation, implementation and
application of the Plan or of any Option, Option Agreement, award of Restricted
Stock or Restricted Stock Agreement shall be determined by the Administrator,
which determination shall be final and binding on all persons.
 
5.
GRANTING OF OPTIONS; OPTION AGREEMENTS.

 
5.1 No Options shall be granted under the Plan more than ten years after the
date of adoption of the Plan by the Board.
 
5.2 Each Option shall be evidenced by a written Option agreement, in form
satisfactory to the Administrator, executed by the Company and the person to
whom the Option is granted (an “Option Agreement”). In the event of a conflict
between the terms or conditions of an Option Agreement and the terms and
conditions of the Plan, the terms and conditions of the Plan shall govern.
 
5.3 The Option Agreement shall specify whether each Option it evidences is a
Non-Qualified Option or an Incentive Option; provided, however, that all Options
granted under the Plan to non-employee directors, consultants and advisers of
the Company or its Affiliates are intended to be Non-Qualified Options.
 
 
3

--------------------------------------------------------------------------------

 
 
5.4 Subject to Section 6.3.3 with respect to Incentive Options, the
Administrator may approve the grant of Options under the Plan to persons who are
expected to become employees, directors, consultants or advisers of the Company
or its Affiliates but who are not employees, directors, consultants or advisers
at the date of approval, and the date of approval shall be deemed to be the date
of grant unless otherwise specified by the Administrator.
 
6.
TERMS AND CONDITIONS OF OPTIONS.

 
Each Option granted under the Plan shall be subject to the terms and conditions
set forth in Section 6.1. Non-Qualified Options shall also be subject to the
terms and conditions set forth in Section 6.2 but not those set forth in Section
6.3. Incentive Options shall also be subject to the terms and conditions set
forth in Section 6.3 but not those set forth in Section 6.2.
 
6.1 Terms and Conditions to Which All Options Are Subject. All Options granted
under the Plan shall be subject to the following terms and conditions:
 
6.1.1 Changes in Capital Structure. Subject to Section 6.1.2, if the stock of
the Company is changed by reason of a stock split, reverse stock split, stock
dividend, recapitalization, combination or reclassification, appropriate
adjustments shall be made by the Administrator, in its discretion, in (i) the
number and class of shares of stock subject to the Plan and each Option
outstanding under the Plan, and (ii) the exercise price of each outstanding
Option; provided, however, that the Company shall not be required to issue
fractional shares as a result of any such adjustments. Any adjustment, however,
in an outstanding Option shall be made without change in the total price
applicable to the unexercised portion of the Option but with a corresponding
adjustment in the price for each share covered by the unexercised portion of the
Option. Adjustments under this Section 6.1.1 shall be made by the Administrator,
whose determination as to what adjustments shall be made, and the extent
thereof, shall be final, binding and conclusive. If an adjustment under this
Section 6.1.1 would result in a fractional share interest under an Option or any
installment, the Administrator’s decision as to inclusion or exclusion of that
fractional share interest shall be final, but no fractional shares of stock
shall be issued under the Plan on account of any such adjustment.
 
6.1.2 Corporate Transactions.
 
(a) Unless otherwise provided in the Option Agreement, in the event of a
Corporate Transaction (as defined below), the Administrator shall notify each
Option Holder at least ten days prior to the date of the Corporate Transaction
or as soon as may be practicable. To the extent not previously exercised, all
Options shall terminate immediately prior to the consummation of the Corporate
Transaction unless the Administrator determines otherwise in its discretion. The
Administrator, in the exercise of its discretion after considering any
applicable tax, accounting, legal and financial consequences, may (i) permit
exercise of any Options prior to their termination even if such Options would
not otherwise have been exercisable, (ii) provide that all or certain of the
outstanding Options shall be assumed or an equivalent option substituted by an
applicable successor corporation or other entity or any Affiliate of the
successor corporation or entity, or (iii) provide that any outstanding Options
shall be cancelled in exchange for an amount of cash equal to the excess of the
fair market value of the Common Stock underlying the Options as of the Option
exchange date (as determined pursuant to Section 6.1.9) over the aggregate
exercise price of the Options.
 
 
4

--------------------------------------------------------------------------------

 
 
(b) A “Corporate Transaction” means (i) a liquidation or dissolution of the
Company; (ii) a merger or consolidation of the Company with or into another
corporation or entity as a result of which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly owned subsidiary
of the Company); (iii) a sale of all or substantially all of the assets of the
Company; or (iv) a purchase or other acquisition of beneficial ownership of more
than fifty percent of the outstanding capital stock of the Company in a single
transaction or a series of related transactions by one person or more than one
person acting in concert (excluding, however, a purchase of stock by the Company
or by a Company-sponsored employee benefit plan).
 
6.1.3 Time of Option Exercise. Subject to Sections 6.1.10 and 6.3.4, an Option
granted under the Plan shall be exercisable (i) immediately as of the effective
date of the Option Agreement granting the Option if so provided in the Option
Agreement or (ii) in accordance with a vesting schedule, performance requirement
and/or requirement of continued employment with the Company or an Affiliate that
is set by the Administrator and specified in the Option Agreement relating to
the Option. In any case, no Option shall be exercisable until the Company and
the Option Holder have executed an Option Agreement that is in form satisfactory
to the Administrator.
 
6.1.4 Option Grant Date. The date of an Option grant under the Plan shall be the
effective date of the Option Agreement granting the Option, provided that the
Option Agreement shall not specify an effective date that is earlier than the
date on which the Administrator approved the grant of the Option to the Option
Holder.
 
6.1.5 Non-Transferability of Option Rights. Except with the express written
approval of the Administrator, which approval the Administrator is authorized to
give only with respect to Non-Qualified Options, or unless otherwise provided in
an Option Agreement with respect to Non-Qualified Options, (i) no Option granted
under the Plan shall be assignable or otherwise transferable by the Option
Holder except by will or by the laws of descent and distribution, and (ii)
during the life of the Option Holder, an Option shall be exercisable only by the
Option Holder.
 
6.1.6 Payment. Except as provided below, payment in full, in cash or by check,
shall be made for all Common Stock purchased at the time written notice of
exercise of an Option is given to the Company, and the proceeds of any payment
shall constitute general funds of the Company. After considering any applicable
tax, accounting, legal and financial consequences, the Administrator may, in the
exercise of its discretion, (i) authorize any one or more of the following
additional methods of payment in the Option Agreement or (ii) in the case of a
Non-Qualified Option, may also authorize any one or more of the following
additional methods of payment at the time of the exercise of the Non-Qualified
Option:
 
 
5

--------------------------------------------------------------------------------

 
 
(a) Acceptance of the Option Holder’s full recourse promissory note for all or
part of the Option price, payable on such terms and bearing such interest rate
as determined by the Administrator (but in no event less than the minimum
interest rate specified under the Code at which no additional interest or
original issue discount would be imputed), which promissory note may be either
secured or unsecured in such manner as the Administrator shall approve
(including, without limitation, by a security interest in the shares of Common
Stock acquired upon exercise of the Option); provided, however, that this method
of payment shall not be allowed with respect to an Option Holder who is a
director or an executive officer of the Company;
 
(b) By delivery by the Option Holder of shares of Common Stock already owned by
the Option Holder (held for a specified period, if any, to avoid an expense
charge pursuant to generally accepted accounting principles) for all or part of
the Option price, provided the fair market value (determined as set forth in
Section 6.1.9) of such shares of Common Stock is at least equal on the date of
exercise to the Option price or such portion thereof as the Option Holder is
authorized to pay by delivery of such stock; and
 
(c) By means of so-called cashless exercises, provided the fair market value
(determined as set forth in Section 6.1.9) of such shares of Common Stock is
equal on the date of exercise to the Option price, or such portion thereof as
the optionee is authorized to pay by surrender of such stock, conducted through
brokers in accordance with applicable rules and regulations of the Securities
and Exchange Commission and the Federal Reserve Board.
 
6.1.7 Withholding Taxes. In the case of an employee exercising a Non-Qualified
Option, at the time of exercise and as a condition thereto, or at such other
time as the amount of such obligation becomes determinable, the Option Holder
shall remit to the Company in cash all applicable federal and state withholding
taxes. Such obligation to remit may be satisfied, if authorized by the
Administrator in its discretion, after considering any applicable tax,
accounting, legal and financial consequences, by the Option Holder’s (i)
delivery of a full recourse promissory note in the required amount on such terms
as the Administrator deems appropriate (provided that this alternative shall not
be allowed with respect to an Option Holder who is a director or an executive
officer of the Company), (ii) tendering to the Company shares of Common Stock
already owned by the Option Holder with a fair market value at least equal to
the required amount, or (iii) agreeing to have shares of Common Stock (with a
fair market value at least equal to the required amount) which are acquired upon
exercise of the Option withheld by the Company.
 
6.1.8 Other Terms. Each Option granted under the Plan may contain such other
terms and conditions not inconsistent with the Plan as may be determined by the
Administrator, and each Incentive Option granted under the Plan shall include
such terms and conditions as are necessary to qualify the Option as an
“incentive stock option” within the meaning of Section 422 of the Code.
 
 
6

--------------------------------------------------------------------------------

 
 
6.1.9 Determination of Value. For purposes of the Plan, the fair market value of
Common Stock or other securities of the Company shall be determined as follows:
 
(a) If the securities are traded on a national securities exchange, the Nasdaq
National Market, the Nasdaq Small Cap Market or the over-the-counter market and
if selling prices are reported, the fair market value shall be the closing price
of such securities on the last business day preceding the date on which the fair
market value of the securities is to be determined but, if selling prices are
not reported, the fair market value shall be the average of the high bid and low
asked prices for such securities on the last business day preceding the date on
which the fair market value of the securities is to be determined (or if there
are no reported prices for the business day specified in this paragraph, then
for the last preceding business day on which there were reported prices); and
 
(b) In the absence of an established market for the securities, the fair market
value thereof shall be determined in good faith by the Administrator with
reference to the Company’s net worth, prospective earning power, dividend-paying
capacity and other relevant factors, including the goodwill of the Company, the
economic outlook in the Company’s industry, the Company’s position in the
industry, the Company’s management and the values of the stock of other
corporations in the same or a similar line of business.
 
6.1.10 Option Term. Subject to Section 6.3.4, no Option shall be exercisable
more than ten years after the date of grant or such lesser period of time as is
set forth in the Option Agreement (the end of such maximum exercise period being
referred to in the Plan as the “Expiration Date”).
 
6.2 Terms and Conditions to Which Only Non-Qualified Options Are Subject.
Options granted under the Plan that are designated as Non-Qualified Options
shall also be subject to the following terms and conditions:
 
6.2.1 Exercise Price. The exercise price of a Non-Qualified Option shall not be
less than the fair market value (determined in accordance with Section 6.1.9) of
the Common Stock covered by the Option at the time the Option is granted.
 
6.2.2 Termination of Employment. Except as otherwise provided in the Option
Agreement, if for any reason an Option Holder ceases to be employed by the
Company and its Affiliates, Options that are Non-Qualified Options held at the
date of termination (to the extent then exercisable) may be exercised in whole
or in part at any time within ninety days after the date of such termination
(but in no event after the Expiration Date). For purposes of this Section 6.2.2,
“employment” includes service as a director, consultant or adviser. For purposes
of this Section 6.2.2, an Option Holder’s employment shall not be deemed to
terminate by reason of the Option Holder’s transfer from the Company to an
Affiliate of the Company, or vice versa, or sick leave, military leave or other
leave of absence approved by the Administrator, if the period of any such leave
does not exceed ninety days or, if longer, if the Option Holder’s right to
reemployment by the Company or any Affiliate is guaranteed either contractually
or by statute.
 
 
7

--------------------------------------------------------------------------------

 
 
6.3 Terms and Conditions to Which Only Incentive Options Are Subject. Options
granted under the Plan that are designated as Incentive Options shall also be
subject to the following terms and conditions:
 
6.3.1 Exercise Price. The exercise price of an Incentive Option shall not be
less than the fair market value (determined in accordance with Section 6.1.9) of
the Common Stock covered by the Option at the time the Option is granted. The
exercise price of an Incentive Option that is granted to any person who owns,
directly or by attribution under Section 424(d) of the Code, stock possessing
more than ten percent of the total combined voting power of all classes of stock
of the Company or of any Affiliate of the Company (a “Ten Percent Shareholder”),
shall in no event be less than one hundred ten percent (110%) of the fair market
value (determined in accordance with Section 6.1.9) of the Common Stock covered
by the Option at the time the Option is granted.
 
6.3.2 Disqualifying Dispositions. If Common Stock acquired by exercise of an
Incentive Option granted pursuant to the Plan is disposed of in a “disqualifying
disposition” within the meaning of Section 422 of the Code, including a
disposition within two years from the date of grant of the Option or within one
year after the issuance of such Common Stock on exercise of the Option, the
holder of the Common Stock immediately before the disposition shall promptly
notify the Company in writing of the date and terms of the disposition and shall
provide such other information regarding the Option as the Company may
reasonably require.
 
6.3.3 Grant Date. If an Incentive Option is granted in anticipation of
employment as provided in Section 5.4, the Option shall be deemed granted,
without further approval, on the date the grantee assumes the employment
relationship forming the basis for such grant and, in addition, satisfies all
requirements of the Plan for Options granted on that date.
 
6.3.4 Term. Notwithstanding Section 6.1.10, no Incentive Option granted to any
Ten Percent Shareholder shall be exercisable more than five years after the date
of grant.
 
6.3.5 Termination of Employment. Except as otherwise provided in the Option
Agreement, if for any reason an Option Holder ceases to be employed by the
Company and its Affiliates, Options that are Incentive Options held at the date
of termination (to the extent then exercisable) may be exercised in whole or in
part at any time within ninety days after the date of such termination (but in
no event after the Expiration Date). For purposes of this Section 6.3.5, an
Option Holder’s employment shall not be deemed to terminate by reason of the
Option Holder’s transfer from the Company to an Affiliate of the Company, or
vice versa, or sick leave, military leave or other leave of absence approved by
the Administrator, if the period of any such leave does not exceed ninety days
or, if longer, if the Option Holder’s right to reemployment by the Company or
any Affiliate is guaranteed either contractually or by statute.
 
 
8

--------------------------------------------------------------------------------

 
 
6.3.6 Fair Market Value Limitation. To the extent that Options designated as
Incentive Options (granted under all stock option plans of the Company and its
Affiliates, including the Plan) become exercisable by an Option Holder for the
first time during any calendar year for stock having a fair market value greater
than One Hundred Thousand Dollars ($100,000), the portions of such Options which
exceed such amount shall be treated as Non-Qualified Options. For purposes of
this Section 6.3.6, Options designated as Incentive Options shall be taken into
account in the order in which they were granted, and the fair market value of
stock shall be determined as of the time the Option with respect to such stock
is granted.
 
7.
MANNER OF EXERCISE.

 
7.1 An Option Holder wishing to exercise an Option shall give written notice to
the Company at its principal executive office, to the attention of the officer
of the Company designated by the Administrator, accompanied by payment of the
exercise price and withholding taxes as provided in Sections 6.1.6 and 6.1.7.
The date that the Company receives both written notice of an exercise hereunder
and payment of the exercise price will be considered as the date the Option was
exercised.
 
7.2 Promptly after receipt of written notice of exercise of an Option and the
payment called for by Section 7.1, the Company shall, without stock issue or
transfer taxes to the Option Holder or other person entitled to exercise the
Option, deliver to the Option Holder or such other person a certificate or
certificates for the requisite number of shares of Common Stock. An Option
Holder or permitted transferee of the Option shall not have any privileges as a
shareholder with respect to any shares of Common Stock covered by the Option
until the date of issuance of such shares as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent.
 
8.
RESTRICTED STOCK.

 
8.1 Grant or Sale of Restricted Stock.
 
8.1.1 No awards of Restricted Stock shall be made under the Plan more than ten
years after the date of adoption of the Plan by the Board.
 
8.1.2 The Administrator may issue shares under the Plan as a grant or for such
consideration as is determined by the Administrator, including, without
limitation, services performed by the Restricted Stock recipient and, with
respect to Restricted Stock recipients who are not directors or executive
officers of the Company, full recourse promissory notes. Shares issued under the
Plan shall be subject to the terms, conditions and restrictions determined by
the Administrator. The restrictions may include restrictions concerning matters
such as transferability, continued employment with the Company, attainment of
specified performance goals, repurchase by the Company and forfeiture of the
shares issued, together with such other restrictions as may be determined by the
Administrator. If shares are subject to forfeiture or repurchase by the Company,
all dividends or other distributions paid by the Company with respect to the
shares may be retained by the Company until the shares are no longer subject to
forfeiture or repurchase, at which time all accumulated amounts shall be paid to
the recipient. All Common Stock issued pursuant to this Section 8 shall be
subject to a purchase or grant agreement (a “Restricted Stock Agreement”), which
shall be executed by the Company and the prospective recipient of the shares
prior to the delivery of certificates representing such shares to the recipient.
The Restricted Stock Agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Administrator. The certificates
representing the shares shall bear any legends required by the Administrator.
The Administrator may require any purchaser of Restricted Stock to pay to the
Company in cash upon demand amounts necessary to satisfy any applicable federal,
state or local tax withholding requirements. If the purchaser fails to pay the
amount demanded, the Administrator may withhold that amount from other amounts
payable by the Company to the purchaser, including salary, subject to applicable
law. With the consent of the Administrator in its discretion, a purchaser may
deliver Common Stock to the Company to satisfy this withholding obligation. Upon
the issuance of Restricted Stock, the number of shares reserved for issuance
under the Plan shall be reduced by the number of shares issued.
 
 
9

--------------------------------------------------------------------------------

 
 
8.1.3 If an award of Restricted Stock to a recipient is made by a Committee
comprised solely of “outside directors” within the meaning of Section 162(m) of
the Code, the Administrator shall have discretion to designate that the
Restricted Stock is intended to be “performance-based compensation” within the
meaning of Section 162(m) of the Code and the regulations thereunder. If any
award of Restricted Stock is intended to be “performance-based compensation,”
then the lapsing of restrictions on the Restricted Stock and the payment of
dividends and other distributions on the Restricted Stock shall be conditioned
on the attainment of one or more objective performance goals established by the
Administrator, which shall be based on the attainment of specified levels of one
or any combination of the following performance criteria, applied to either the
Company as a whole or to any of the Company’s subsidiaries or other business
units, and measured either annually or over a period of years: revenues,
operating margins, cost reductions, operating income, income before taxes, net
income, net income per share, return on equity, return on invested capital, cash
flow, market share, shareholder return, or share price performance. The
Administrator shall set such performance goals within the time period prescribed
by Section 162(m) of the Code and the regulations thereunder, and the
Administrator shall have the authority to impose any other restrictions as it
may deem necessary or appropriate to ensure that an award of Restricted Stock
satisfies all requirements for “performance-based compensation” within the
meaning of Section 162(m) of the Code and the regulations thereunder.
 
8.2 Changes in Capital Structure. In the event of a change in the Company’s
capital structure, as described in Section 6.1.1, appropriate adjustments shall
be made by the Administrator, in its discretion, in the number and class of
Restricted Stock subject to the Plan and the Restricted Stock outstanding under
the Plan; provided, however, that the Company shall not be required to issue
fractional shares as a result of any such adjustments.
 
8.3 Corporate Transactions. In the event of a Corporate Transaction, as defined
in Section 6.1.2, to the extent not previously forfeited, all Restricted Stock
shall be forfeited immediately prior to the consummation of the Corporate
Transaction unless the Administrator determines otherwise in its discretion. The
Administrator, in its discretion, may elect to remove any restrictions as to any
Restricted Stock. The Administrator may, in its discretion, provide that all
outstanding Restricted Stock participate in the Corporate Transaction with an
equivalent stock substituted by an applicable successor corporation subject to
the restrictions.
 
 
10

--------------------------------------------------------------------------------

 
 
9.
EMPLOYMENT OR CONSULTING RELATIONSHIP.

 
Nothing in the Plan or in any Option or Restricted Stock granted or sold under
the Plan shall interfere with or limit in any way the right of the Company or of
any of its Affiliates to terminate the employment or consulting or advising
relationship of any Option Holder or Restricted Stock holder at any time, nor
confer upon any Option Holder or Restricted Stock holder any right to continue
in the employ of, or to consult or advise with, the Company or any of its
Affiliates.
 
10.
CONDITIONS UPON THE ISSUANCE OF SHARES.

 
10.1 Securities Act Compliance. Shares of Common Stock shall not be issued
pursuant to the exercise of an Option or the receipt of a Restricted Stock award
unless the Administrator determines that the exercise of the Option or receipt
of the Restricted Stock and the issuance and delivery of such shares will comply
with all relevant provisions of law, including, without limitation, the
Securities Act of 1933, as amended, applicable state and foreign securities laws
and the requirements of any stock exchange or Nasdaq market system upon which
the Common Stock may be listed or quoted. The inability of the Company to obtain
from any applicable regulatory body a permit, order or approval deemed by the
Administrator to be necessary to the lawful issuance and sale of any shares of
Common Stock under the Plan shall relieve the Company of any liability in
respect of the failure to issue or sell such shares as to which such requisite
permit, order or approval shall not have been obtained. As a condition to the
exercise of any Option or to the receipt of any Restricted Stock, the
Administrator may require the Option Holder or Restricted Stock recipient to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be reasonably requested by the
Administrator.
 
10.2 Shareholders’ Agreement. As a further condition to the receipt of Common
Stock pursuant to the exercise of an Option or to the receipt of Restricted
Stock, the Option Holder or recipient of Restricted Stock may be required by the
Administrator, in the Administrator’s discretion, to enter into a shareholders’
agreement with the Company which may restrict the transferability of the Common
Stock and contain rights of repurchase or first refusal in favor of the Company.
 
10.3 Non-Competition Agreement. As a condition to the receipt of Common Stock
pursuant to the exercise of an Option or to the receipt of Restricted Stock, the
Option Holder or recipient of Restricted Stock may be required not to render
services for any organization, or to engage directly or indirectly in any
business, competitive with the Company during any period that is specified in
the Option Agreement or Restricted Stock Agreement. Failure to comply with this
condition shall cause the Option and the exercise or issuance of shares
thereunder and/or the award of Restricted Stock to be rescinded and the benefit
of such exercise, issuance or award to be repaid to the Company.
 
 
11

--------------------------------------------------------------------------------

 
 
11.
NON-EXCLUSIVITY OF THE PLAN; ASSIGNMENT OF PLAN RIGHTS.

 
11.1 The adoption of the Plan shall not be construed as creating any limitations
on the power of the Company to adopt such other incentive arrangements as it may
deem desirable, including, without limitation, the granting of stock options
other than under the Plan.
 
11.2 Except as otherwise expressly set forth in the Plan or in an Option
Agreement or Restricted Stock Agreement executed pursuant to the Plan, no right
or benefit under the Plan shall be subject in any manner to assignment,
alienation, hypothecation or charge, and any such attempted action shall be
void. No Option or Restricted Stock award shall in any manner be subject to the
debts or liabilities of any Option Holder or Restricted Stock recipient except
as otherwise may be expressly required by applicable law.
 
12.
AMENDMENT OR TERMINATION OF THE PLAN.

 
12.1 The Board may at any time amend, discontinue or terminate the Plan. If not
earlier terminated, the Plan shall automatically terminate ten years after the
date of its adoption by the Board. Except as provided in Section 6.1.2 or 8.3
with respect to a Corporate Transaction, termination of the Plan shall not
affect the terms and conditions of any outstanding Options or previously awarded
Restricted Stock. Without the consent of an Option Holder or recipient of
Restricted Stock, no amendment or discontinuation of the Plan may adversely
affect an outstanding Option or the terms applicable to Restricted Stock except
to conform the Plan and Incentive Options granted under the Plan to the
requirements of applicable tax and other laws relating to Incentive Options.
 
12.2 No amendment, discontinuation or termination of the Plan shall require
shareholder approval unless (i) shareholder approval is required to preserve
incentive stock option treatment for federal income tax purposes, (ii)
shareholder approval is required under other applicable laws or under the
regulations of any stock exchange or Nasdaq market system on which the Common
Stock is listed or quoted, or (iii) the Board otherwise concludes that
shareholder approval is advisable.
 
12.3 All references in the Plan to statutes, rules and regulations shall be
deemed to include any successor statutes, rules and regulations.
 
 
12

--------------------------------------------------------------------------------

 
 
13.
EFFECTIVE DATE OF THE PLAN.

 
The Plan shall become effective upon adoption by the Board. However, no Option
shall be exercisable and the restrictions on Restricted Stock shall not lapse
unless and until the Plan is approved by the Company’s shareholders by written
consent or at a validly held shareholders’ meeting within twelve months after
adoption by the Board. If any Options or shares of Restricted Stock are so
granted and shareholder approval shall not have been obtained within twelve
months after the date of adoption of the Plan by the Board, such Options and
Restricted Stock shall terminate retroactively as of the date they were awarded.
 
 
13

--------------------------------------------------------------------------------

 
 